Citation Nr: 0940997	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-14 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a service connected right knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a service connected left knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for a service connected right foot disability.

4.  Entitlement to a disability rating in excess of 10 
percent for a service connected left foot disability.

5.  Entitlement to service connection for shortness of 
breath.

6.  Entitlement to service connection for residuals of 
chlorine poisoning.  

7.  Entitlement to service connection for hot sweats.

8.  Entitlement to service connection for choking.

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for a bilateral leg 
disability.

12.  Entitlement to service connection for a bilateral ankle 
disability.

13.  Entitlement to service connection for a bilateral hand 
disability.  

14.  Entitlement to service connection for skin disability.

15.  Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 

The Veteran has submitted additional medical records since 
the case was appealed, but has waived RO review in a June 
2009 statement submitted by the Veteran's representative.

The issues of entitlement to a disability rating in excess of 
10 percent for a service connected right knee disability, a 
service connected left knee disability, a service connection 
right foot disability, and a service connected left foot 
disability, as well as entitlement to service connection for 
hypertension, a skin disability, a bilateral ankle disability 
and a bilateral hand disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Shortness of breath, hot sweats, and choking are 
symptoms, not disabilities for which service connection can 
be granted.  

2.  The Veteran does not suffer from any current disability 
due to chlorine exposure.

3.  The evidence raises a reasonable doubt as to whether or 
not the Veteran's GERD had its onset in service.  

4.  The Veteran's hypertension was manifest to a degree of 10 
percent within one year of service discharge.

5.  The Veteran did not suffer from a chronic disability of 
the left or right leg in service nor does he currently suffer 
from a bilateral leg disability.

6.  The Veteran does not suffer from any current pulmonary 
disability related to a bout of pneumonia he suffered in 
service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
shortness of breath have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

2.  The criteria for entitlement to service connection for 
hot sweats have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  The criteria for entitlement to service connection for 
choking have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).  

4.  The criteria for entitlement to service connection for 
residuals of chlorine poisoning have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2008).  

5.  The criteria for entitlement to service connection for 
gastroesophageal reflux disease (GERD) are met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

6.  5.  The criteria for entitlement to service connection 
for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3,307, 3.309 
(2008).  

7.  The criteria for entitlement to service connection for a 
bilateral leg disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

8.  The criteria for entitlement to service connection for 
residuals of pneumonia have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Hickson v. West, 12 Vet. App. 247, 253 
(1999)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including degenerative arthritis, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

Here, the Veteran is seeking entitlement to service 
connection for shortness of breath, residuals of chlorine 
poisoning, hot sweats, choking, GERD, bilateral leg 
disability, bilateral ankle disability, and residuals of 
pneumonia.  



Shortness of Breath, Hot Sweats, and Choking

Shortness of breath, hot sweats, and choking are symptoms of 
an underlying disability, not distinct disabilities for which 
service connection can be granted.  38 C.F.R. § 3.303(b).  To 
the extent that the Veteran asserts that these are symptoms 
of one of the disabilities for which he is claiming service 
connection such as GERD or pneumonia, the Board will discuss 
the issue of entitlement to service connection for these 
disabilities below.  

Residuals of Chlorine Exposure

The Veteran's service treatment records note that in May 
1988, the Veteran reported that approximately four days ago 
he was exposed to possible chlorine gas, but currently felt 
okay.  There is no evidence in the Veteran's service 
treatment records that he suffered from any residual effects 
from this alleged chlorine exposure and his August 1999 
separation examination is negative for any residual symptoms 
of chlorine exposure.  Additionally, the Veteran's post 
service treatment records are negative for any current 
disability caused by chlorine exposure.  Thus, as there is no 
evidence of a chronic in service disability or a current 
disability, entitlement to service connection for residuals 
of chlorine exposure is denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

GERD

The Veteran's service treatment records show complaints of 
substernal and epigastric pain in October 1984.  He was 
assessed as normal and healthy with perhaps some esophageal 
reflux.  Otherwise, his service treatment records are 
negative for any complaints of or treatment for any 
gastrointestinal disability.  The Veteran's August 1999 
separation examination is negative for any finding of a 
gastrointestinal disability, and on the Veteran's August 1999 
Report of Medical History, he denied experiencing frequent 
indigestion or stomach, liver, or intestinal problems.  
Postservice treatment records show findings of pylorus spasm 
and minimally retained gastric secretions on an upper 
abdominal series (UGI) in January 2000.  In October 2000 the 
Veteran complained of epigastric pains for two weeks, and the 
assessment/diagnosis was GERD.  Subsequent medical records 
refer periodically to reflux and GERD.  The Veteran reported 
during the October 2006 VA examiner that he experienced 
symptoms of GERD in service.  The Board finds that, although 
the Veteran denied symptoms of reflux or GERD at the time of 
his service retirement examination, he is competent to report 
that he did experience symptoms prior to and just after 
service, and the UGI in January 2000 and reports of  symptoms 
later in 2000 with a diagnosis of GERD supports his report of 
continuity of symptomatology sufficiently to raise a 
reasonable doubt as to the onset of GERD in service.  
Resolving that doubt in his favor, the Board finds that 
service connection for GERD is warranted.  

Hypertension

The Veteran retired from service on October 31, 1999.  VA and 
military medical facility records reflect that in October 
2000 a 5-day blood pressure check showed 4 of 5 readings were 
diastolically 100 or above.  He was prescribed 
hydrochlorothiazide.  Hypertension was diagnosed in November 
2000, and it was noted that hydrochlorothiazide was not 
adequate to control his high blood pressure.  Subsequent 
records show that the Veteran has chronic hypertension.  
Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension 
is rated 10 percent disabling if diastolic pressure is 
predominantly 100 or more or with a history of diastolic 
pressure 100 or more requiring continuous medication for 
control.  The evidence here shows diastolic pressure 
predominantly 100 and more within the first year after 
service discharge, and service connection is, therefore, 
warranted.

Bilateral Leg Disability

Service treatment records show that from April to August of 
1990, the Veteran complained of pain in the bilateral lower 
extremities.  He was diagnosed with overuse syndrome and 
probable tibial stress syndrome.  A June 1990 bone scan 
resulted in findings consistent with bilateral tibial stress 
fractures.  After August 1990, the Veteran reported no 
further bilateral leg problems until February 1992 when the 
Veteran again complained of pain in the bilateral lower 
extremities.  He was diagnosed with tibial over use syndrome 
and bilateral shin splints.  He sought treatment in April, 
June, and November 1992 for similar complaints.  However, 
after November 1992, there are no further complaints of or 
treatment for leg pain, suggesting that the Veteran's 
bilateral leg condition was of an acute, rather than chronic 
nature.  At the Veteran's separation examination in August 
1999, no bilateral leg disability was noted.  Additionally, 
the Veteran's post-service medical records are negative for 
any chronic leg disability.  While the Veteran asserts in a 
June 2009 statement from his representative that he currently 
experiences pain in his legs, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  The Board notes that 
service connection is in effect for bilateral knee and foot 
disabilities.

As the Veteran did not suffer from a chronic disability of 
the bilateral lower extremities in service and does not 
currently have a diagnosed bilateral leg disability, 
entitlement to service connection for a bilateral leg 
disability must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

While the Veteran is competent to report that he has leg 
pain, the determination as to the etiology of that pain and 
whether or not it is caused by an underlying pathological 
disorder is a complex medical issue; he is not competent to 
render a probative opinion on the issue.

Residuals of Pneumonia

The Veteran's service treatment records show that he was 
diagnosed with and treated for pneumonia in May 1997.  A 
treatment note from June 1997 notes that the Veteran's 
pneumonia continued to resolve and at the Veteran's August 
1999 separation examination no residual effects of the 
pneumonia were noted.  The Veteran's lungs and chest were 
found to be normal, providing highly probative evidence that 
the Veteran's pneumonia was an acute, rather than chronic 
illness.  Post-service medical records are negative for 
evidence of any pulmonary disability or any other disability 
attributable to the Veteran's bout of pneumonia in service.  

While post-service medical records note occasional complaints 
of shortness of breath, shortness of breath is a symptom, not 
a disability.  The Veteran's shortness of breath has never 
been attributed to any residual effects of the Veteran's in 
service pneumonia.  While the Veteran is certainly competent 
to report that he experiences occasional shortness of breath, 
the etiology of this symptom is a complex medical question 
and is not lay observable; it is a medical question on which 
the Veteran is not competent to provide an opinion.  See 
Jandreau, supra; Buchanan, supra; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, as there is no evidence of a chronic in service 
disability or a current pulmonary disability, entitlement to 
service connection for residuals of pneumonia is denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in March 2005, prior to the initial RO 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  In March 
2006, the Veteran was also informed of how VA assigns 
disability ratings and effective dates.  

However, the March 2006 letter was not provided to the 
Veteran prior to the initial unfavorable decision on the 
claim by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the March 2006 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in March 
2006 and a supplemental statement of the case issued in 
November 2006.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and military facility treatment records.  The 
Board has also considered whether the Veteran should be 
afforded VA examinations for his claimed disabilities, but 
with regard to the claims for service connection for 
shortness of breath, choking, hot sweats, residuals of 
chlorine poisoning, a bilateral leg disability and residuals 
of pneumonia, as there is no evidence of chronic disabilities 
in service or current disabilities, a referral for a VA 
examination is not warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds that the service and 
post-service treatment records, as a whole, provide 
sufficient information to fairly decide the Veteran's claims.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  It is 
obvious that no further evidence is necessary to decide the 
claims for service connection for GERD and hypertension as 
those claims are herein allowed.

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for shortness of breath, 
residuals of chlorine poisoning, hot sweats, choking, a 
bilateral leg disability, and residuals of pneumonia is 
denied.  

Entitlement to service connection for GERD is granted.

Entitlement to service connection for hypertension is 
granted.


REMAND

Increased Rating Claims

The Veteran is seeking a disability rating in excess of 10 
percent for his service connected bilateral knee disability 
and a compensable disability rating for his service connected 
bilateral foot disability.  The Veteran was last afforded a 
VA examination in September 2005, almost four years ago.  
VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  As a significant period of time has past since the 
Veteran's last examination, the case must be remanded to 
afford the Veteran updated VA examinations of his knees and 
feet.

Service Connection Claims

The Veteran is also seeking entitlement to service connection 
for a skin disability, a bilateral ankle disability and 
arthritis of the hands.  

Bilateral ankle disability

The Veteran's service treatment records document that he was 
treated in May 1984 for a sprained left ankle and in November 
1989 for a sprained right ankle.  A June 1990 bone scan was 
interpreted as showing diffuse uptake in the ankles probably 
representing inflammatory or degenerative changes.  The 
Veteran currently complains of bilateral ankle pain.

Skin Disability

The Veteran's service treatment records document numerous 
complaints of a rash over the Veterans body, generally 
diagnosed as folliculitis, as well as the excision of several 
suspicious lesions.  At an October 2006 VA examination, the 
examiner diagnosed the Veteran with spider angiomas and skin 
lesions of unknown etiology.  While the examiner reported 
that these conditions were diagnosed or evaluated during 
service, the Board has been unable to find diagnosis of 
spider angiomas in the Veteran's service treatment records 
and it appears that the examiner did not have access to the 
claims file.  Accordingly, this issue must be remanded to 
afford the Veteran a new VA examination of his skin 
disability.  The examiner must review the Veteran's claim 
folder, including the Veteran's service treatment records, 
and render an opinion as to whether it is at least as likely 
as not that the Veteran's current skin disability or 
disabilities had onset in service or are otherwise related to 
his active service.  

Bilateral Hand Disability

A September 2003 X-ray shows narrowing of the third DIP joint 
of the left hand, possibly of post-traumatic etiology.  A 
medical record from Kirtland Air Force Base whose date is 
unclear notes a history of osteoarthritis in the hands.  A 
March 1979 Report of Medical History at service entry notes 
that the Veteran fractured his finger in the past, but does 
not indicate which one.  A February 1993 Report of Medical 
Examination notes that the Veteran has angulation deformities 
of the third and fifth digits of the right hand, secondary to 
fractures, but does not indicate when the Veteran fractured 
these fingers.  A May 1994 Report of Medical History notes 
the Veteran's subjective complaints of "arthritis" in the 
hands and a history of trauma to both hands.  A February 1996 
Report of Medical History notes that the Veteran fractured 
his right little finger one month ago and has suffered from 
multiple finger injuries in the past, but does not indicate 
when these injuries occurred.  No hand injuries are noted at 
separation from service.  As there is at least some evidence 
of an injury to the hands in service and current residuals of 
a hand injury, the issue is remanded to afford the Veteran a 
VA examination of his left and right hands.  The examiner is 
asked to determine if the Veteran suffers from a current hand 
disability and if so, whether that disability was at least as 
likely as not caused or aggravated by the Veteran's military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
medical examination to evaluate his 
bilateral knee disability.  The examiner 
should note any functional impairment 
caused by the Veteran's disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.  

The Veteran's claim folder including a 
copy of this REMAND should be furnished to 
the examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

2.  The Veteran should be afforded a 
medical examination to evaluate his 
bilateral foot disability.  The examiner 
should note any functional impairment 
caused by the Veteran's disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.  

The Veteran's claim folder including a 
copy of this REMAND should be furnished to 
the examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  The Veteran should be afforded a 
medical examination to evaluate his skin 
disability or disabilities.  The examiner 
should note any functional impairment 
caused by the Veteran's disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent probability or greater) 
that the Veteran's current skin disability 
had onset in service or was caused or 
aggravated by, or otherwise related to, 
the Veteran's active military service.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

4.  The Veteran should be afforded a 
medical examination to evaluate the 
presence and nature of any bilateral ankle 
disability.  The examiner should note any 
functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent probability or greater) 
that an ankle disability, if found, was 
caused or aggravated by, or is otherwise 
related to, the Veteran's active military 
service.  The examiner's opinion should 
include an opinion as to whether or not 
any current ankle disability is related to 
the ankle sprains in service and whether 
or not the 1990 bone scan findings 
represented the early manifestation of any 
current ankle disability. 

The Veteran's claim folder including a 
copy of this REMAND should be furnished to 
the examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

5.  The Veteran should be afforded a 
medical examination to evaluate the 
presence and nature of any bilateral hand 
disability.  The examiner should note any 
functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  



The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent probability or greater) 
that the Veteran's hand disability (if 
any) was caused or aggravated by the 
Veteran's active military service, 
including any hand injury indicated in the 
service medical records.  

The Veteran's claim folder including a 
copy of this REMAND should be furnished to 
the examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

6.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


